Name: Commission Regulation (EU) 2017/492 of 21 March 2017 amending Regulation (EC) No 883/2004 of the European Parliament and of the Council on the coordination of social security systems and Regulation (EC) No 987/2009 of the European Parliament and of the Council laying down the procedure for implementing Regulation (EC) No 883/2004 (Text with relevance for the EEA and Switzerland. )
 Type: Regulation
 Subject Matter: social protection;  social affairs
 Date Published: nan

 22.3.2017 EN Official Journal of the European Union L 76/13 COMMISSION REGULATION (EU) 2017/492 of 21 March 2017 amending Regulation (EC) No 883/2004 of the European Parliament and of the Council on the coordination of social security systems and Regulation (EC) No 987/2009 of the European Parliament and of the Council laying down the procedure for implementing Regulation (EC) No 883/2004 (Text with relevance for the EEA and Switzerland) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 883/2004 of the European Parliament and of the Council of 29 April 2004 on the coordination of social security systems (1), and in particular Article 88 thereof, Having regard to Regulation (EC) No 987/2009 of the European Parliament and of the Council of 16 September 2009 laying down the procedure for implementing Regulation (EC) No 883/2004 on the coordination of social security systems (2), and in particular Article 92 thereof, Whereas: (1) In order to take into account certain changes in the legislation of some Member States, or their wish to simplify the application of the system of coordination of Regulations (EC) No 883/2004 and (EC) No 987/2009, requests were made by Member States to the Administrative Commission for the Coordination of Social Security Systems to amend certain Annexes to these Regulations. (2) The Administrative Commission for the Coordination of Social Security Systems has agreed to the requested amendments and has made relevant proposals to the Commission for technical adaptations of the Annexes. (3) The Commission can agree to the relevant proposals. (4) Regulations (EC) No 883/2004 and (EC) No 987/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 883/2004 is amended as follows: (1) Annex VI is amended as follows: (a) in section ESTONIA, a new point (d) is added after point (c): (d) Work ability allowance granted under the Work Ability Allowance Act; (b) section SWEDEN is replaced by the following: SWEDEN Income-related sickness compensation and income-related activity compensation (Chapter 34 of the Social Insurance Code); (c) section UNITED KINGDOM is replaced by the following: UNITED KINGDOM Employment and Support Allowance (ESA) (a) For awards granted before 1 April 2016 ESA is a cash sickness benefit for the initial 91 days (Assessment Phase). From the 92nd day ESA (Main Phase) becomes an invalidity benefit. (b) For awards granted on or after 1 April 2016 ESA is a cash sickness benefit for the initial 365 days (Assessment Phase). From the 366th day ESA (Support Group) becomes an invalidity benefit. Great Britain legislation: Part 1 of the Welfare Reform Act 2007. Northern Ireland legislation: Part 1 of the Welfare Reform Act (Northern Ireland) 2007.; (2) Annex VIII is amended as follows: (a) in Part 1, section POLAND is replaced by the following: POLAND All applications for disability pensions, old-age under the defined benefits scheme and survivors' pensions, except for the cases where the totalised periods of insurance completed under the legislation of more than one Member State are equal to or longer than 20 years for women and 25 years for men but the national periods of insurance are inferior to these limits (and not less than 15 years for women and 20 years for men), and the calculation is made under Articles 27 and 28 of the Act of 17 December 1998 (O.J. 2015, item 748).; (b) in Part 1, section SWEDEN is replaced by the following: SWEDEN (a) Applications for an old-age pension in the form of a guaranteed pension (Chapters 66 and 67 of the Social Insurance Code). (b) Applications for an old-age pension in the form of a supplementary pension (Chapter 63 of the Social Insurance Code).; (c) in Part 1, in section UNITED KINGDOM the first sentence is replaced by the following: All applications for retirement pension, state pension pursuant to Part 1 of the Pensions Act 2014, widows' and bereavement benefits, with the exception of those for which during a tax year beginning on or after 6 April 1975:; (d) in Part 2, section SWEDEN is replaced by the following: SWEDEN Old-age pension in the form of an income pension and a premium pension (Chapters 62 and 64 of the Social Insurance Code).; (3) Annex IX is amended as follows: (a) in Part I, section SWEDEN is replaced by the following: SWEDEN Income-related sickness compensation and income-related activity compensation (Chapter 34 of the Social Insurance Code) Guaranteed pension and guaranteed compensation which replaced the full state pensions provided under the legislation on the state pension which applied before 1 January 1993, and the full state pension awarded under the transitional rules of the legislation applying from that date; (b) in Part II, section SWEDEN is replaced by the following: SWEDEN Sickness compensation and activity compensation in the form of guarantee compensation (Chapter 35 of the Social Insurance Code) Survivors' pension calculated on the basis of credited insurance periods (Chapters 76-85 of the Social Insurance Code). Article 2 Regulation (EC) No 987/2009 is amended as follows: (1) in Annex 1, (a) section BELGIUM-IRELAND is deleted; (b) section DENMARK-GREECE is deleted; (2) in Annex 3: (a) section THE NETHERLANDS is deleted; (b) section FINLAND is deleted. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 2(2) shall apply from 1 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 166, 30.4.2004, p. 1. (2) OJ L 284, 30.10.2009, p. 1.